  Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 1 of 12 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


BUSH TRUCK LEASING, INC.                        )    Case No.     1:20-cv-00511
6961 Cintas Boulevard                           )
Mason, OH 45040                                 )
                                                )
                  Plaintiff,                    )
                                                )
       -v-                                      )
                                                )
ALL WAYS AUTO TRANSPORT, LLC                    )    COMPLAINT
4354 DiPaulo Center                             )
Glenview, IL 60025                              )
                                                )
       Yordan G. Georgiev                       )
       Statutory Agent                          )
       4354 DiPaulo Center                      )
       Glenview, IL 60025                       )
                                                )
                  Defendant.                    )
                                                )

       Plaintiff, Bush Truck Leasing, Inc. (“BTL”), through counsel, for its Complaint against

Defendant All Ways Auto Transport, LLC (“AW Transport”) states the following:

                                     INTRODUCTION

       1.     BTL brings this action to remedy AW Transport’s willful and bad-faith breaches

of contract. The Program Agreement between BTL and AW Transport requires AW Transport to

refer its network of existing and prospective drivers exclusively to BTL for financing of their

trucks. The Program Agreement requires AW Transport to withhold from the pay of its drivers

the amounts owed to BTL under the financing and related agreements between BTL and the

drivers, and to promptly remit those withheld amounts to BTL. And the Program Agreement

requires AW Transport to promptly notify BTL of idle trucks and missing drivers, to help BTL

locate and repossess idle trucks, to find replacement drivers for idle trucks (and make up to 6
  Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 2 of 12 PAGEID #: 2




months of guaranteed rental payments while it is diligently doing so), and to keep trucks properly

maintained and make necessary repairs while searching for replacement drivers and before

finally returning trucks to BTL, among other obligations. As outlined below, AW Transport has

deliberately breached these obligations. As a direct and proximate result of AW Transport’s

numerous breaches of the Program Agreement, BTL has suffered at least approximately $1.8

million in damages, not including additional damages from lost lease revenue and other

associated costs, which BTL is also entitled to recover.

                                          THE PARTIES

       2.      Plaintiff Bush Truck Leasing, Inc. (“BTL”) is an Ohio corporation with its

principal place of business located at 6961 Cintas Boulevard Mason, OH 45040.

       3.      All Way Auto Transport, LLC (“AW Transport”) is a limited liability company

organized under the laws of the state of Illinois. Upon information and belief, AW Transport has

a single member who is a citizen of the state of Illinois.

                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

the amount in controversy exceeds $75,000 and there is complete diversity between the parties

(BTL is a citizen of Ohio and no members of AW Transport are citizens of Ohio; upon

information and belief, AW Transport has one member who is a citizen of Illinois).

       5.      The Court has personal jurisdiction over the parties based on the parties’ express

and unequivocal consent in the Program Agreement. In addition, this lawsuit arises out of AW

Transport purposefully transacting business in Ohio with an Ohio corporation.

       6.      Venue is proper in this Court based on the parties’ express and unequivocal

consent in the Program Agreement. Moreover, venue is also proper pursuant to 28 U.S.C.



                                                  2
  Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 3 of 12 PAGEID #: 3




§ 1391(b) and (c) because a substantial part of the events giving rise to the claim occurred in this

district, and because the Court has personal jurisdiction over AW Transport.

                                  FACTUAL BACKGROUND

                                    The Program Agreement

       7.      On November 4, 2016, BTL and AW Transport entered into a Program

Agreement, a true and accurate copy of which is attached as Exhibit 1 to this Complaint.

       8.      Through the Program Agreement, AW Transport agreed to provide BTL with

exclusive access to its complete market of potential lessees of commercial trucks (by referring all

existing or prospective independent contractors that want to obtain a truck or new truck to BTL),

and AW Transport, in turn, gained access to a source of trucks for independent contractors.

       9.      Pursuant to Section 1 of the Program Agreement, AW Transport agreed to

“exclusively refer existing or prospective Independent Contractor[s] requiring financing or

leasing of a Delivery Vehicle to BTL.” (Program Agreement, Ex. 1, Section 1.)

       10.     For independent contractors who obtained a truck and financing after referral to

BTL, AW Transport agreed to withhold from its drivers’ monthly payments a sum equal to the

“sufficient pro-rata portion of monies representing Independent Contractor’s gross monthly

obligations due to BTL under financing, maintenance program or any other agreements between

BTL and each Independent Contractor.” (Program Agreement, Ex. 1, Section 3.) AW Transport

promised to hold those withheld payments “in trust in a segregated account for the benefit of

BTL,” and to remit those withheld payments to BTL (or its assignee) “no later than the 20th day

of each month on behalf of each Independent Contractor.” (Id.) AW Transport also agreed that

those payments “must include a detailed reconciliation in the event such Payments do not equal

the total amount owed BTL by the Independent Contractors for any given billing period as set

forth in BTL’s monthly statements to [AW Transport].” (Id.)


                                                 3
  Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 4 of 12 PAGEID #: 4




           11.    Pursuant to Section 4 of the Program Agreement, upon an event of default by an

independent contractor under his or her financing agreement, AW Transport agreed in relevant

part to:

           . . . use its best efforts to assist BTL with repossession of such Delivery Vehicle (the
           “Repossessed Delivery Vehicle”) on behalf of BTL and to search for a suitable
           replacement Independent Contractor. . . . [AW Transport] agrees that such Repossessed
           Delivery Vehicle will be first in line to be leased or refinanced to a replacement
           Independent Contractor either under a new contract or an assumption of the original
           contract. While [AW Transport] is recruiting a replacement Independent
           Contractor, [AW Transport] will rent the Repossessed Delivery Vehicle until the earlier
           of (i) such time as BTL or [AW Transport] finds a suitable replacement Independent
           Contractor to assume the lease or loan or enter into a new lease or loan agreement for the
           Repossessed Delivery Vehicle or (ii) 6 months following the applicable Event of Default
           (“the Guaranteed Rental Period.”)

(Program Agreement, Ex. 1, Section 4) (emphasis added).

           12.    In other words, in the event of a default by an independent contractor, AW

Transport expressly agreed to: i) assist BTL in repossessing the truck; ii) recruit a replacement

independent contractor for that truck; and iii) also to make that truck the first in line to be leased

or refinanced to a replacement independent contractor. Provided AW Transport fully complies

with these and its other express contractual obligations, the Program Agreement provides for a 6-

month Guaranteed Rental Period during which time AW Transport will cover rent until a truck

can be reseated with another driver.

           13.    Consistent with its contractual obligations under Section 4 to recruit a

replacement independent contractor and to make the associated truck first in line to be leased or

refinanced, AW Transport agreed in Section 5 to “promptly notify BTL in the event that . . . the

arrangement between [AW Transport] and a[n] Independent Contractor is terminated, or if a[n]

Independent Contractor is unexplainably absent for more than 10 days,” and to “educate its

management team on the importance of supporting BTL and its efforts to a) keep leases current,



                                                   4
  Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 5 of 12 PAGEID #: 5




b) keep trucks properly maintained, and c) recruit new independent contractors for repossessed

trucks.”

       14.     During the Guaranteed Rental Period while AW Transport is performing the

foregoing obligations, AW Transport also expressly agreed “to cause Repossessed Delivery

Vehicles to be properly maintained and, if necessary, repaired in order to comply with a standard

of ordinary wear and tear. . . .” (Program Agreement, Ex. 1, Section 4.)

       15.     Section 4 of the Program Agreement provides for two options if AW Transport is

unable to place the Repossessed Vehicle with another Independent Contractor during the

Guaranteed Rental Period—assuming AW Transport has complied with all of its contractual

obligations in attempting to do so. AW Transport can either pay BTL a per-diem rental rate to

“continue to use or otherwise rent” the Repossessed Delivery Vehicle, or AW Transport “shall

return such Repossessed Delivery Vehicle to BTL, normal wear and tear excepted.”

       16.     Importantly, upon the final return of a truck to BTL: “Any repairs required by

BTL to bring a Repossessed Delivery Vehicle to acceptable condition, in BTL’s sole discretion,

normal wear and tear excepted, shall be the responsibility of and paid for by [AW

Transport].” (Program Agreement, Ex. 1, Section 4) (emphasis added). Thus, if AW Transport

has performed all of its contractual obligations and the Guaranteed Rental Period has still expired

without a replacement independent contractor, and if at that time AW Transport decides to no

longer “continue to use or otherwise rent” the truck, AW Transport is required to perform all

repairs to bring the truck back to acceptable condition before returning it to BTL.

                              The AW Transport Program Leases

       17.     There are thirty-two (32) leases that were originated pursuant to the Program

Agreement with unexpired terms and trucks that have not been returned or repossessed by BTL




                                                 5
  Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 6 of 12 PAGEID #: 6




and taken out of the program (the “Active Leases”). The Active Leases are identified on the chart

attached as Exhibit 2 to this Complaint.

       18.     There are fifty-one (51) leases that were originated pursuant to the Program

Agreement with trucks that have been finally returned to or repossessed pursuant to Section 4

and taken out of the program (the “Inactive Recovered Truck Leases,” together with the Active

Leases, the “AW Transport Program Leases”). The Inactive Recovered Truck Leases are also

identified on the chart attached as Exhibit 2 to this Complaint.

                    AW Transport’s Breaches of the Program Agreement

       19.     Despite its clear and unequivocal bargained-for obligations, AW Transport has

repeatedly breached (and continues to breach) the Program Agreement.

       20.     Even though AW Transport promised to refer existing or prospective independent

contractors requiring financing or leasing exclusively to BTL, AW Transport has failed to do so.

       21.     Although AW Transport agreed to withhold from its drivers’ pay the amounts due

BTL, to segregate those withheld payments, and to promptly remit those amounts to BTL, AW

Transport has breached these obligations in Section 3 of the Program Agreement. AW Transport

has wrongfully withheld, and kept for its own benefit, payments that should have been promptly

remitted to BTL or its assignee.

       22.     Indeed, numerous drivers have complained to BTL that AW Transport has

withheld monthly amounts from their pay that were owed to BTL but then not submitted those

payments to BTL. Moreover, on at least one occasion AW Transport went so far as to instruct a

driver not to independently submit payments owed under his lease agreement to BTL (which the

driver wanted to do to fulfill his lease obligations), fraudulently telling the driver that “BTL went

under and [AW Transport] was handling it.”

       23.     In addition, AW Transport has breached Section 5 of the Program Agreement by


                                                 6
  Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 7 of 12 PAGEID #: 7




failing to promptly notify BTL of defaulted and absent independent contractors.

       24.     Upon defaults by independent contractors under the AW Transport Program

Leases, AW Transport has furthermore failed (and continues to refuse) to recruit suitable

replacements and refer them to BTL, and has also failed (and continues to refuse) to make the

trucks under the Active Leases the first in line to be leased or refinanced to replacement

independent contractors, in breach of Section 4 of the Program Agreement. Furthermore, AW

Transport has failed (and continues to refuse) to assist BTL in repossessing trucks from defaulted

independent contractors. Upon information and belief, AW Transport has at times even taken

steps to actively conceal the location of trucks from BTL.

       25.     AW Transport has also failed to “educate its management team on the importance

of supporting BTL and its efforts to a) keep leases current, b) keep trucks properly maintained,

and c) recruit new independent contractors,” in breach of Section 5 of the Program Agreement.

Instead, AW Transport has refused to perform its contractual obligations for the AW Transport

Program Leases, both before and after defaults by independent contractors, in a bad faith attempt

to avoid its duties under the Program Agreement and wrongfully take money owed to BTL.

       26.     AW Transport has further breached the Program Agreement by failing (and

continuing to refuse) to make payments to BTL for the defaulted AW Transport Program Leases

during the 6-month Guaranteed Rental Period.

       27.     AW Transport has also failed (and continues to refuse) to fulfill its contractual

obligations regarding the maintenance and repair of trucks. Specifically, in breach of Section 4,

AW transported has refused to keep trucks “properly maintained, and if necessary, repaired”

during the Guaranteed Rental Period, and also refused to make the “repairs required by BTL” to

bring repossessed trucks taken out of the program “to acceptable condition, in BTL’s sole




                                                7
  Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 8 of 12 PAGEID #: 8




discretion.” (Program Agreement, Ex. 1, Section 4.)

       28.     Had AW Transport performed as required under the Program Agreement by

training its management staff, searching for suitable replacements and referring them to BTL,

making trucks associated with defaulted leases first in line, and fulfilling its maintenance and

repair obligations, all the trucks associated with the AW Transport Program Leases would have

been re-seated with new independent contractors within days or weeks of a default. But for AW

Transport’s bad faith breaches of the Program Agreement, no Program Leases would have

reached the end of the Guaranteed Rental Period without being leased or re-financed to

replacement independent contractors.

       29.     As a direct and proximate result of AW Transport’s numerous breaches of the

Program Agreement, BTL has incurred over $333,000 in damages on the Active Leases from

missed payments alone (see Exhibit 2), notwithstanding additional damages caused by AW

Transport’s failure to perform necessary maintenance/repairs, as well as lost future lease revenue

BTL would have earned had AW Transport performed as promised, all of which BTL is

additionally entitled to recover.

       30.     As for the Inactive Recovered Truck Leases, to date BTL has suffered damages in

excess of $995,000 on 32 of the 51 repossessed trucks as a direct and proximate result of AW

Transport’s numerous breaches of the Program Agreement. (See Exhibit 2.) These damages

include the past due lease payments that AW Transport owes on these trucks, as well as the costs

and repairs necessary to bring these vehicles “to acceptable condition, in BTL’s sole discretion,

normal wear and tear excepted” which “shall be the responsibility of and paid by [AW

Transport].” (Program Agreement, Ex. 1, Section 4.) For the other 19 of the 51 trucks from the

Inactive Recovered Truck Leases, BTL estimates additional damages of approximately




                                                8
  Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 9 of 12 PAGEID #: 9




$500,000, which are yet to be calculated. Notably, like the Active Leases, the currently estimated

damages from the 51 Inactive Recovered Truck Leases do not include lost future lease revenue

BTL would have earned had AW Transport performed as promised, which BTL is additionally

entitled to recover.

          31.    BTL’s damages increase each day AW Transport refuses to perform as promised

in the Program Agreement.

                                           COUNT I:
                                      (Breach of Contract)

          32.    BTL incorporates and restates the foregoing paragraphs of the Complaint as if

fully rewritten.

          33.    On November 4, 2016, BTL and AW Transport entered into the Program

Agreement, which is a valid and enforceable contract. The Program Agreement therefore also

contains an implied duty for the parties to act in good faith and deal fairly with each other, which

requires not only honesty but also reasonableness in the performance of the contract.

          34.    AW Transport has breached the Program Agreement and the implied covenant of

good faith and fair dealing as it relates to the AW Transport Program Leases by, among other

things:

                (a)    Failing to exclusively refer existing and prospective independent
                       contractors requiring financing or leasing to BTL in violation of Section 1
                       of the Program Agreement;

                (b)    Failing to withhold, segregate, and promptly remit payments owed to BTL
                       under financing, maintenance program, or other agreements between BTL
                       and each independent contractor in violation of Section 3 of the Program
                       Agreement;

                (c)    Failing to promptly notify BTL if the arrangement between an independent
                       contractor and AW Transport is terminated or an independent contractor is
                       unexplainably absent for more than 10 days in violation of Section 5 of the
                       Program Agreement;



                                                 9
 Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 10 of 12 PAGEID #: 10




              (d)     Failing to assist BTL in locating and repossessing trucks after defaults by
                      independent contractors, and instead actively concealing those trucks, in
                      violation of Section 4 of the Program Agreement;

              (e)     Failing to educate its management team on the importance of supporting
                      BTL and its efforts to keep leases current, keep trucks properly maintained,
                      and recruit new independent contractors in violation of Section 5 of the
                      Program Agreement;

              (f)     Upon defaults by independent contractors, failing to recruit replacement
                      independents contractors for those trucks and make those trucks the first in
                      line to be leased or financed by a replacement independent contractor in
                      violation of Section 4 of the Program Agreement;

              (g)     Failing to make lease payments to BTL during the 6-month Guaranteed
                      Rental Period in violation of Section 4 of the Program Agreement; and

              (h)     Failing to keep trucks “properly maintained, and if necessary, repaired”
                      during the Guaranteed Rental Period, and also failing to make the “repairs
                      required by BTL” to bring repossessed trucks taken out of the program “to
                      acceptable condition, in BTL’s sole discretion” in violation of Section 4 of
                      the Program Agreement.

       35.     BTL, on the other hand, has fully performed its obligations and not materially

breached the Program Agreement.

       36.     As a result of AW Transport’s breaches of the Program Agreement and the

implied covenant of good faith and fair dealing, BTL has incurred damages in excess of $75,000,

which will be proven at trial.

       37.     The breaches of contract and the implied covenant of good faith and fair dealing

as alleged in the Complaint were willful and in bad faith because, inter alia, the obligations of the

parties were clear and understood by AW Transport, AW Transport was aware its conduct would

constitute a breach of contract and did so anyway, and AW Transport was aware it was in breach

and took no efforts to remedy its breach. As a result of AW Transport’s bad faith breaches of

contract and the implied covenant of good faith and fair dealing, BTL is entitled to recover from



                                                 10
 Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 11 of 12 PAGEID #: 11




AW Transport its reasonable attorneys’ fees and the costs of bringing this action.

                                          COUNT II:
                                      (Unjust Enrichment)

       38.     BTL incorporates and restates the foregoing paragraphs of the Complaint as if

fully rewritten.

       39.     Pleading in the alternative, BTL conferred numerous benefits upon AW Transport

by providing funding and access to trucks for its independent contractors, as well as maintenance

and repairs and related services.

       40.     AW Transport has retained the benefit of BTL’s financing, supply of trucks, and

maintenance and repairs and related services under circumstances where it would be unjust to do

so without payment.

       41.     As a direct and proximate result of AW Transport’s conduct, BTL has been

damaged in an amount in excess of $75,000, which will be proven at trial.

       WHEREFORE, BTL respectfully requests that this Court:

              (a)     Enter judgment in favor of BTL on Count I (Breach of Contract) and award
                      damages in an amount to be proven at trial, plus attorneys’ fees and costs;

              (b)     Enter judgment in favor of BTL on Count II (Unjust Enrichment) and
                      award damages in an amount to be proven at trial, plus attorneys’ fees and
                      costs; and

              (c)     Award such further relief as this Court deems just and proper.




                                                11
Case: 1:20-cv-00511-SJD-KLL Doc #: 1 Filed: 07/01/20 Page: 12 of 12 PAGEID #: 12




                                       Respectfully submitted,

                                       /s/ Jacob D. Rhode
                                       Jacob D. Rhode (0089636)
                                       KEATING MUETHING & KLEKAMP PLL
                                       One East Fourth Street, Suite 1400
                                       Cincinnati, Ohio 45202
                                       jrhode@kmklaw.com
                                       Phone: (513) 579-6400
                                       Fax: (513) 579-6457

                                       Attorneys for Plaintiff Bush Truck Leasing, Inc.




                                      12
